F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 5 1999
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GERALD L. FUSELIER,

              Plaintiff-Appellant,

    v.                                                 No. 98-5027
                                                 (D.C. No. 96-CV-1074-J)
    KENNETH S. APFEL, Commissioner,                    (N.D. Okla.)
    Social Security Administration, *

              Defendant-Appellee.




                          ORDER AND JUDGMENT           **




Before ANDERSON , KELLY , and LUCERO , Circuit Judges.




*
      Pursuant to Fed. R. App. P. 43(c)(2), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Gerald L. Fuselier appeals the district court’s order affirming the

Commissioner’s decision to deny his application for supplemental security income

and disability benefits. 1 He alleges disability since July 14, 1992, due to pain in

his lower back, hip joints, thighs and knees, as well as high blood pressure which

causes dizziness and headaches, and disabling pain. The Commissioner

determined that although claimant could not perform his past work, he retained

the residual functional capacity (RFC) to perform a significant number of

alternate jobs available in the national economy, and denied benefits at step five

of the five-step evaluation process, see Williams v. Bowen, 844 F.2d 748, 750-52

(10th Cir. 1988) (discussing five steps). On appeal, claimant contends (1) the

Commissioner’s RFC determination is not supported by substantial evidence, and

(2) the vocational expert’s testimony does not support the conclusion that

claimant has the capacity to perform a significant number of alternate jobs.

We affirm.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997).


1
       The parties proceeded before a magistrate judge.  See 28 U.S.C. § 636.
After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without
oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1 (G). The case is
therefore ordered submitted without oral argument.

                                         -2-
Substantial evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Soliz v. Chater, 82 F.3d 373, 375

(10th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)

(further quotation omitted)). We may neither reweigh the evidence nor substitute

our judgment for that of the Commissioner. See Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

denial of benefits for substantially the reasons stated in the magistrate judge’s

January 14, 1998 order.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Carlos F. Lucero
                                                     Circuit Judge




                                         -3-